UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6972



FRANCIS NWANKWO,

                                           Petitioner - Appellant,

          versus


PATRICIA R. STANSBERRY, Warden,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (CA-05-111)


Submitted:   November 28, 2005         Decided:     December 13, 2005


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Francis Nwankwo, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Francis Nwankwo appeals district court orders dismissing

his 28 U.S.C. § 2241 (2000) petition and denying his subsequent

motion to reconsider.*    We have reviewed the record and the

district court’s orders and find no reversible error. Accordingly,

we affirm on the reasoning of the district court.   See Nwankwo v.

Stansberry, No. CA-05-111 (E.D.N.C. filed Apr. 14, 2005; entered

Apr. 21, 2005, and filed June 9, 2005; entered June 17, 2005).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




     *
      Nwankwo’s motion for reconsideration should be construed as
a Rule 59(e) motion because it was filed no later than ten days
after the district court entered its judgment dismissing his
complaint. See Fed. R. Civ. P. 59(e). The timely filing of a Fed.
R. Civ. P. 59(e) motion tolls the time to appeal. Fed. R. App. P.
4(a)(4)(A). Thus, Nwankwo’s notice of appeal, filed within thirty
days of the denial of his motion for reconsideration, was timely as
to both the order denying the motion for reconsideration and the
underlying order. Id.

                              - 2 -